Appeal by the defendant from a *601judgment of the Supreme Court, Kings County (Greenberg, J.), rendered August 20, 1990, convicting him of robbery in the first degree (three counts) and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, O’Brien and Santucci, JJ., concur.